DETAILED ACTION
It would be of great assistance to the Office if all incoming papers pertaining to a filed application carried the following items: 

1.	Application number (checked for accuracy, including series code and serial no.).
2.	Group art unit number (copied from most recent Office communication).
3.	Filing date.
4.	Name of the examiner who prepared the most recent Office action.
5.	Title of invention.
6.	Confirmation number (See MPEP § 503).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 objected to because of the following informalities:  ward “the” appears to be repeated twice in line 6 of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 – 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the display device" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 and 6 are rejected based on their dependence on claim 4.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 6, 8, 10 – 13, 15 and 17 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (US 2017/0011553).

As to claim 1, Chen discloses a system, including: a head mounted display (HMD) (HMD 100 of fig. 1, 2A), including: a camera (180 of fig. 2A); a controller controlling operation of the HMD (processor 490 of fig. 4 [0034]); and an external device (handheld electronic device 102 of fig. 1) paired with the HMD (handheld electronic device 102 including the front facing camera 103 as described above may be operably coupled with, or paired with the HMD 100 [0030]), the external device including an interface device (interface shown in fig. 6A – 6C), wherein the controller of the HMD (processor 490 of fig. 4 [0034]) is configured to determine a position of the external device (location of the handheld electronic device 102 relative to the HMD 100 is repeatedly/continuously determined [0033]) based on a known screen state of the external device due to the paired state of the HMD and the external device (captured images may be compared to the known images, and a location and/or orientation of the HMD 100 relative to the handheld electronic device 102 may be determined based on how the predetermined features appear in the captured image compares to how the features are known to appear, for example, in an orthogonally aligned orientation of the handheld electronic device 102 and HMD 100 [0041], [0051]), wherein the known screen state of the external device is detectable by the camera of the HMD (collect images of markers on the handheld device using HMD camera, 730 of fig. 7) while the external device is within a field of view of the camera of the HMD (the camera 180 of the HMD 100 … may scan a field of view of the camera 180 and collect images within the field of view, at block 730 [0051]).

As to claim 2 (dependent on 1), Chen discloses the system, wherein the controller of the HMD is configured to control a display device of the HMD such that virtual content displayed by the HMD is aligned with the interface device of the external device in response to detection of the known screen state of the external device and the determination of the position of the external device (captured images may be compared to the known images, and a location and/or orientation of the handheld electronic device 102 relative to the HMD 100 may be determined based on how the predetermined features appear in the image compared to how the features are known to appear [0051] and location data may be processed by the handheld electronic device 102, at block 750, to determine movement of the handheld electronic device 102, and the determined movement of the handheld electronic device 102 may be translated into a corresponding interaction in the virtual environment generated by the HMD 100, at block 760 [0052]).

As to claim 3 (dependent on 1), Chen discloses the system, wherein the controller of the HMD is configured to: detect position data of the external device based on detection of the known screen state of the external device within the field of view of the camera of the HMD (captured images may be compared to the known images, and a location and/or orientation of the HMD 100 relative to the handheld electronic device 102 may be determined [0041]); combine the position data with at least one of acceleration data or orientation data received from the external device (combination of the three dimensional position of the handheld electronic device 102 in the physical, real world space detected based on detection of the markers, together with the movement of the handheld electronic device 102 about the X, Y and Z axes detected by the sensors of the handheld electronic device 102, sensors comprising accelerometer and gyroscope [0032]); and determine a six-degree-of-freedom (6DOF) position of the external device relative to the HMD based on the combined position data and at least one of acceleration data or orientation data (provide for 6DOF tracking of the handheld electronic device 102 [0032]).

As to claim 4 (dependent on 3), Chen discloses the system, wherein the controller of the HMD (processor 490 of fig. 4 [0034]) is configured to control operation of the display device of the HMD (display 140 of fig. 2B) to display virtual content in an augmented reality environment (generate an augmented and/or virtual environment to be experienced by the user [0018], [0034]), at a position and orientation corresponding to the determined 6DOF position (6DOF tracking of the handheld electronic device 102 [0032]) of the external device (after the HMD 100 and the handheld electronic device 102 have been activated and paired, at block 710, and an augmented and/or virtual reality experience has been initiated, at block 720, data collection and data synthesis may be carried out by the HMD 100 and the handheld electronic device 102 to locate and track the position and movement of the handheld electronic device 102 and translate movement of the handheld electronic device 102 into a corresponding interaction and/or movement in the virtual environment [0050]).

As to claim 5 (dependent on 4), Chen discloses the system, wherein the controller of the HMD is configured to control the display device of the HMD such that the virtual content displayed by the HMD maintains alignment with the 6DOF position of the interface device of the external device while the external device remains within the field of view of the camera of the HMD (location data may be processed by the handheld electronic device 102, at block 750, to determine movement of the handheld electronic device 102, and the determined movement of the handheld electronic device 102 may be translated into a corresponding interaction in the virtual environment generated by the HMD 100, at block 760 [0052] until its terminated at 770 [0053]).

As to claim 6 (dependent on 4), Chen discloses the system, wherein the controller of the HMD is configured to control the display device of the HMD such that a position and an orientation of the virtual content displayed by the HMD is changed in response to corresponding changes in a position and an orientation of the interface device of the external device (location and movement and/or orientation data taken at a current point in time may be compared to location and movement and/or orientation data at the previous point in time, to determine a movement trajectory that is substantially continuously updated as data is continuously collected, processed and synthesized [0052] wherein manipulation, or movement of the handheld electronic device 102 may be translated into a corresponding interaction, or movement, in the virtual environment generated by the HMD 100 and displayed to the user [0030] and allow various different types of inputs, manipulations and the like of the handheld electronic device 102 to be translated into corresponding interactions with virtual features, objects and the like in the virtual environment generated by the HMD 100 and displayed to the use [0032], [0073] and [0078]).

As to claim 8 (dependent on 1), Chen discloses the system, wherein the known screen state of the external device includes a fiducial marker output by the interface device of the external device (a visual marker may be included on the handheld electronic device 102 [0044]) in response to a gestural command applied to the external device that wakes the external device from an idle state (in response to activation and pairing of the HMD 100 and the handheld electronic device 102 [0050]), wherein the fiducial marker output by the interface device of the external device is detectable by the camera of the HMD (the camera 180 of the HMD 100, may locate and track movement of the handheld electronic device 102 using the visual marker [0044]).

As to claim 10, Chen discloses a computer-implemented method, comprising: detecting, by a camera (180 of fig. 2A) of a head mounted display (HMD) (HMD 100 of fig. 1, 2A), at least one marker (markers shown in fig. 6A – 6C) on an external device within a field of view of the camera (handheld electronic device 102 of fig. 1), the external device being paired with the HMD (handheld electronic device 102 including the front facing camera 103 as described above may be operably coupled with, or paired with the HMD 100 [0030]), the at least one marker including a known screen state of the external device due to the paired state of the external device and the HMD (captured images may be compared to the known images, and a location and/or orientation of the HMD 100 relative to the handheld electronic device 102 may be determined [0041]); detecting, by a processor of the HMD (processor 490 of fig. 4 [0034]), position data of the external device based on the detection of the at least one marker (captured images may be compared to the known images, and a location and/or orientation of the HMD 100 relative to the handheld electronic device 102 may be determined based on how the predetermined features appear in the captured image compares to how the features are known to appear, for example, in an orthogonally aligned orientation of the handheld electronic device 102 and HMD 100 [0041], [0051]); combining, by the processor, the detected position data with acceleration data and orientation data received from the external device (combination of the three dimensional position of the handheld electronic device 102 in the physical, real world space detected based on detection of the markers, together with the movement of the handheld electronic device 102 about the X, Y and Z axes detected by the sensors of the handheld electronic device 102, sensors comprising accelerometer and gyroscope [0032]); and determining, by the processor, a six-degree-of-freedom (6DOF) position of the external device relative to the HMD based on the combined position data, acceleration data and orientation data (provide for 6DOF tracking of the handheld electronic device 102 [0032]).

As to claim 11 (dependent on 10), Chen discloses the computer-implemented method, further comprising: triggering for display, by a display device of the HMD, virtual content at a position corresponding to the determined 6DOF position of the external device (after the HMD 100 and the handheld electronic device 102 have been activated and paired, at block 710, and an augmented and/or virtual reality experience has been initiated, at block 720, data collection and data synthesis may be carried out by the HMD 100 and the handheld electronic device 102 to locate and track the position and movement of the handheld electronic device 102 and translate movement of the handheld electronic device 102 into a corresponding interaction and/or movement in the virtual environment [0050 – 0053], [0036 – 0040]).

As to claim 12 (dependent on 11), Chen discloses the computer-implemented method, wherein the triggering for display of the virtual content includes: maintaining alignment of the display of the virtual content with the 6DOF position of an interface device of the external device while the external device remains in the field of view of the camera of the HMD (location data may be processed by the handheld electronic device 102, at block 750, to determine movement of the handheld electronic device 102, and the determined movement of the handheld electronic device 102 may be translated into a corresponding interaction in the virtual environment generated by the HMD 100, at block 760 [0052] until its terminated at 770 [0053]).

As to claim 13 (dependent on 11), Chen discloses the computer-implemented method, wherein the triggering for display of the virtual content includes: detecting a change in at least one of a position or an orientation of the external device (location and movement and/or orientation data taken at a current point in time may be compared to location and movement and/or orientation data at the previous point in time, to determine a movement trajectory that is substantially continuously updated as data is continuously collected, processed and synthesized [0052]); and changing at least one of a position or an orientation of the display of the virtual content to correspond to the detected change in the at least one of the position or the orientation of the external device (location data may be processed by the handheld electronic device 102, at block 750, to determine movement of the handheld electronic device 102, and the determined movement of the handheld electronic device 102 may be translated into a corresponding interaction in the virtual environment generated by the HMD 100, at block 760 [0052] until its terminated at 770 [0053]).

As to claim 15 (dependent on 10), Chen discloses the computer-implemented method, wherein the known screen state of the external device includes a fiducial marker output by the external device (a visual marker may be included on the handheld electronic device 102 [0044]) in response to a gestural command applied to the external device that wakes the external device from an idle state (in response to activation and pairing of the HMD 100 and the handheld electronic device 102 [0050]), wherein the fiducial marker output by the external device is detectable by the camera of the HMD (the camera 180 of the HMD 100, may locate and track movement of the handheld electronic device 102 using the visual marker [0044]).

As to claim 17, Chen discloses a non-transitory, computer-readable medium having instructions stored thereon that, when executed by a computing device, cause the computing device to: detect, by a camera (180 of fig. 2A) of a head mounted display (HMD) (HMD 100 of fig. 1, 2A), at least one marker (markers shown in fig. 6A – 6C) on an external device within a field of view of the camera (handheld electronic device 102 of fig. 1), the external device being paired with the HMD (handheld electronic device 102 including the front facing camera 103 as described above may be operably coupled with, or paired with the HMD 100 [0030]), the at least one marker including a known screen state of the external device due to the paired state of the external device and the HMD (captured images may be compared to the known images, and a location and/or orientation of the HMD 100 relative to the handheld electronic device 102 may be determined [0041]); detect, by a processor of the HMD (processor 490 of fig. 4 [0034]), position data of the external device based on the detection of the at least one marker (captured images may be compared to the known images, and a location and/or orientation of the HMD 100 relative to the handheld electronic device 102 may be determined based on how the predetermined features appear in the captured image compares to how the features are known to appear, for example, in an orthogonally aligned orientation of the handheld electronic device 102 and HMD 100 [0041], [0051]); combine, by the processor, the detected position data with acceleration data and orientation data received from the external device (combination of the three dimensional position of the handheld electronic device 102 in the physical, real world space detected based on detection of the markers, together with the movement of the handheld electronic device 102 about the X, Y and Z axes detected by the sensors of the handheld electronic device 102, sensors comprising accelerometer and gyroscope [0032]); and determine, by the processor, a six-degree-of-freedom (6DOF) position of the external device relative to the HMD based on the combined position data, acceleration data and orientation data (provide for 6DOF tracking of the handheld electronic device 102 [0032]).

As to claim 18 (dependent on 17), Chen discloses the non-transitory, computer-readable medium, wherein the instructions cause the computing device to: trigger for display, by a display device of the computing device, virtual content at a position corresponding to the determined 6DOF position of the external device (after the HMD 100 and the handheld electronic device 102 have been activated and paired, at block 710, and an augmented and/or virtual reality experience has been initiated, at block 720, data collection and data synthesis may be carried out by the HMD 100 and the handheld electronic device 102 to locate and track the position and movement of the handheld electronic device 102 and translate movement of the handheld electronic device 102 into a corresponding interaction and/or movement in the virtual environment [0050 – 0053], [0036 – 0040]). 

As to claim 19 (dependent on 18), Chen discloses the non-transitory, computer-readable medium, wherein the instructions cause the computing device to maintain an alignment of the displayed virtual content with the 6DOF position of the external device in response to detected changes of at least one of a position or an orientation of the external device while the external device is detected within the field of view of the camera of the computing device (location data may be processed by the handheld electronic device 102, at block 750, to determine movement of the handheld electronic device 102, and the determined movement of the handheld electronic device 102 may be translated into a corresponding interaction in the virtual environment generated by the HMD 100, at block 760 [0052] until its terminated at 770 [0053]).

As to claim 20 (dependent on 18), Chen discloses the non-transitory, computer-readable medium, wherein the instructions cause the computing device to: detect the known screen state of the external device including a fiducial marker output by the external device (a visual marker may be included on the handheld electronic device 102 [0044]) in response to a gestural command applied to the external device that wakes the external device from an idle state (in response to activation and pairing of the HMD 100 and the handheld electronic device 102 [0050]), wherein the fiducial marker output by the external device is detectable by the camera of the computing device (the camera 180 of the HMD 100, may locate and track movement of the handheld electronic device 102 using the visual marker [0044]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen.

As to claim 9 (dependent on 1), Chen discloses the system, wherein the external device (handheld electronic device 102 of fig. 1) includes at least active marker or at least one passive marker that are detectable by the camera of the HMD when the external device is within the field of view of the camera of the HMD (a visual marker 125A, such as, for example, a matrix barcode, or two-dimensional barcode, or QR code, may be displayed on or rendered on a display 105 of the handheld electronic device 102 [0045] and a visual marker 125B may be otherwise located on an outer surface 106 of the handheld electronic device 102 [0046]), and wherein the controller of the HMD is configured to control the display device such that virtual content displayed by the HMD is aligned with the external device in response to detection of the at least one active marker and the at least one passive marker within the field of view of the camera of the HMD (images, and in particular, the detected features, may be compared to known images of the visual marker 125A/125B, including the predetermined features. The captured images may be compared to the known images, and a location and/or orientation of the handheld electronic device 102 relative to the HMD 100 may be determined [0051], wherein location data may be processed by the handheld electronic device 102, at block 750, to determine movement of the handheld electronic device 102, and the determined movement of the handheld electronic device 102 may be translated into a corresponding interaction in the virtual environment generated by the HMD 100 [0052]). Embodiments of Chen do not appear to disclose  simultaneous use of at least active marker and at least one passive marker. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chen such that at least active marker and at least one passive marker were used simultaneously, with motivation to provide redundancy thus improving reliability of the device, whereby such modification would have only required a routine skill.
As to claim 16 (dependent on 10), Chen discloses the computer-implemented method, wherein the at least one marker includes at least active marker or at least one passive marker that are detectable by the camera of the HMD when the external device is within the field of view of the camera of the HMD (a visual marker 125A, such as, for example, a matrix barcode, or two-dimensional barcode, or QR code, may be displayed on or rendered on a display 105 of the handheld electronic device 102 [0045] and a visual marker 125B may be otherwise located on an outer surface 106 of the handheld electronic device 102 [0046]). Embodiments of Chen do not appear to disclose  simultaneous use of at least active marker and at least one passive marker. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chen such that at least active marker and at least one passive marker were used simultaneously, with motivation to provide redundancy thus improving reliability of the device, whereby such modification would have only required a routine skill.

Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Chen et al. (US 2017/0076502) (hereinafter Chen ‘502).

As to claim 7 (dependent on 1), Chen discloses the system, but does not explicitly disclose the controller of the HMD is configured to control the display device of the HMD to display virtual content in response to an input detected at the interface device of the external device.
In the same field of endeavor, Chen ‘502 discloses HMD and a controller of the HMD is configured to control the display device of the HMD to display virtual content in response to an input detected at the interface device of the external device (virtual content is displayed based on user’s input [0036 – 0040]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen and the teachings of Chen ‘502 such that virtual content was displayed in response to an input detected at the interface device of the external device as disclosed by Chen ‘502, with motivation to allow for additional interactions in an immersive augmented reality and/or virtual reality system (Chen ‘502, [0002 – 0006].)
As to claim 14 (dependent on 11), Chen discloses the computer-implemented method, but does not explicitly disclose that the triggering for display of the virtual content includes: triggering for display, by the display device of the HMD, the virtual in response to an input detected at an interface device of the external device.
In the same field of endeavor, Chen ‘502 discloses HMD and a method, wherein triggering for display, by the display device of the HMD, the virtual in response to an input detected at an interface device of the external device (virtual content is displayed based on user’s input [0036 – 0040]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen and the teachings of Chen ‘502 such that virtual content was displayed in response to an input detected at the interface device of the external device as disclosed by Chen ‘502, with motivation to allow for additional interactions in an immersive augmented reality and/or virtual reality system (Chen ‘502, [0002 – 0006].)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY BOLOTIN whose telephone number is (571)270-5873. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY BOLOTIN/           Primary Examiner, Art Unit 2623